     Case 2:18-cv-00340-KJM-DB Document 109 Filed 12/01/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MAHER CONRAD SUAREZ,                             No. 2:18-cv-0340 KJM DB P
12                       Plaintiff,
13           v.                                        FINDINGS AND RECOMMENDATIONS
14    M. VOONG, et al.,
15                       Defendants.
16

17          Plaintiff has filed a second motion to substitute a party. In Findings and

18   Recommendations filed September 20, 2019, this court recommended denial of plaintiff’s first

19   motion based on plaintiff’s failure to comply with the claims presentation requirements of the

20   California Probate Code. (ECF No. 98 at 14-17.) Neither party filed objections to that

21   recommendation. In his renewed motion, plaintiff’s demonstrates that he has now complied with

22   those requirements. (See ECF No. 108.)

23          Accordingly, IT IS HEREBY RECOMMENDED that plaintiff’s motion to substitute a

24   party (ECF No. 108) be granted and the administrator of Captain Dawn Melton’s estate, Tayler

25   Melton, be substituted for deceased defendant Dawn Melton.

26          These findings and recommendations will be submitted to the United States District Judge

27   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within thirty days after

28   being served with these findings and recommendations, either party may file written object ions
                                                       1
     Case 2:18-cv-00340-KJM-DB Document 109 Filed 12/01/20 Page 2 of 2


 1   with the court. The document should be captioned “Objections to Magistrate Judge's Findings
 2   and Recommendations.” The parties are advised that failure to file objections within the specified
 3   time may result in waiver of the right to appeal the district court’s order. Martinez v. Ylst, 951
 4   F.2d 1153 (9th Cir. 1991).
 5   Dated: November 30, 2020
 6

 7

 8

 9

10

11

12

13

14

15   DLB:9
     DLB1/prisoner-civil rights/suar0340.sub party fr(2)
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                           2
